               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION         U. S.          \
                                                         Southern District of v-. •
THE FORD PLANTATION CLUB, INC.
                                                               Filed in Office ^
and THE FORD PLANTATION
ASSOCIATION, INC.,
                                                                 Deputy Clerk
      Plaintiffs and Counter-
      Defendants,

V.                                                    CASE NO. CV417-023


MICHAEL MCKAY, Individually and
as Trustee of the TARA HILL I
REVOCABLE TRUST,

      Defendants and Counter-
      Claimants.




                                   ORDER


      Before   the   Court are     Plaintiffs   and    Counter-Defendants          The


Ford Plantation Club, Inc. and The Ford Plantation Association,

Inc.'s   Motion    for   Summary    Judgment    {Doc.    42)     and    Motion     for

Summary Judgment on Defendants' Counterclaims (Doc. 43). For the

following reasons. Plaintiffs' motions are GRANTED. Plaintiffs

are DIRECTED to provide this Court with an updated calculation

of damages, including the per diem interest rate for both the

outstanding     association        dues   and    outstanding           club     dues.

Defendants counterclaims are DISMISSED.


                                   BACKGROUND


      This case involves Defendants' purchase of real property in

the   Ford   Plantation,   a    planned   development       in    Richmond      Hill,
